DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6 – 11, and 16 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (United States Patent Application Publication US 2019/0018530 A1), hereinafter referenced as Lee.
Regarding Claim 1, Lee discloses “A touch display panel” (Figure 1 and Paragraph [0011], Lines 1 – 3), “comprising: a base substrate” (Figure 1, Item 111 ‘substrate’), “an organic light-emitting display layer disposed on the base substrate” (Figure 1, Items ‘PXL’, ‘120’, and Paragraph [0020], Lines 1 - 3 (Notice that a layer of sub-pixels PXL’s including 
Regarding Claim 6, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “wherein the touch-control layer has a cross-sectional structure comprising: a first electrically conductive layer comprising the plurality of first electrodes” (Figures 4 and 5 (Notice that an electrically conductive layer is provided to form plural first electrodes 154e), “and the plurality of second electrodes” (Figures 2, 4, and 5 (Notice that an electrically conductive layer is provided to form plural second electrodes 152e), “an insulating layer disposed on the first electrically conductive layer” (Figures 4 and 5, Item 158 ‘insulating film’), “and a second electrically conductive layer comprising a plurality of connecting bridges” (Figures 2, 4, and 5, Item 154b ‘second 
Regarding Claim 7, Lee discloses everything claimed as applied above (See Claim 6). In addition, Lee discloses “wherein the cross-sectional structure of the touch-control layer further comprises a planarization layer disposed above a top of the touch-control layer” (Figures 4 and 5, Item 158 (Notice that insulating film 158 provides a planar surface for disposition of bridges 154B and is disposed above a top portion of electrodes 154e and 152e of the touch control layer.)).
Regarding Claim 8, Lee discloses everything claimed as applied above (See Claim 7). In addition, Lee discloses “wherein the planarization layer is made of an organic material” (Figures 4 and 5, Item 158, and Paragraph [0072], Lines 5 – 9).
Regarding Claim 9, Lee discloses everything claimed as applied above (See Claim 6). In addition, Lee discloses “wherein the second electrically conductive layer is disposed on the first electrically conductive layer” (Figures 2, 4, and 5, Item 154b ‘second bridge’ (Notice that the electrically conductive layer that forms plural bridges 154b is disposed on the electrically conductive layer that forms plural first electrodes 154e and plural second electrodes 152e through at least contact holes 150.)).
Regarding Claim 10, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “wherein the touch-control layer is made of a low temperature resistant material” (Paragraph [0041], Lines 1 – 4 (Notice that first electrodes 154e, second electrodes 152e, and first bridges 152b of the touch control layer are made of ITO or IZO which both have the property of being resistant to low temperatures.)).


Regarding Claim 11, Lee discloses “An electronic device, comprising a touch display panel” (Figure 1 and Paragraph [0011], Lines 1 – 3), “comprising: a base substrate” (Figure 1, Item 111 ‘substrate’), “an organic light-emitting display layer disposed on the base substrate” (Figure 1, Items ‘PXL’, ‘120’, and Paragraph [0020], Lines 1 - 3 (Notice that a layer of sub-pixels PXL’s including organic light-emitting elements 120 are disposed on base substrate 111.)), “an encapsulation layer disposed on the organic light-emitting display layer” (Figure 1, Item 140 ‘encapsulation unit’, and Paragraph [0021], Lines 3 – 4), “a touch-control layer disposed on the encapsulation layer and comprising a plurality of first electrodes and a plurality of second electrodes staggered with respect to the first electrodes and insulated from the first electrodes” (Figures 1 and 2 (Notice that touch control layer disposed on top of the encapsulation layer 140 (Figure 1) comprising a plurality of first electrodes 154e and a plurality of second electrodes 152e staggered with respect to the described first electrodes 154e and electrically insulated from the described first electrodes.)), “and a color filter layer disposed on the touch-control layer and comprising a black matrix and a plurality of color filter resists” (Figure 5, Items 192 ‘color filters’, 190 ‘black matrix’ (Paragraph [0071] (Notice that red, green, and blue resins are patterned through photolithography as resists to form the color filter layer.))
Regarding Claim 16, Lee discloses everything claimed as applied above (See Claim 11). In addition, Lee discloses “wherein the touch-control layer has a cross-sectional structure comprising: a first electrically conductive layer comprising the plurality of first electrodes” (Figures 4 and 5 (Notice that an electrically conductive layer is provided 
Regarding Claim 17, Lee discloses everything claimed as applied above (See Claim 16). In addition, Lee discloses “wherein the cross-sectional structure of the touch-control layer further comprises a planarization layer disposed above a top of the touch-control layer” (Figures 4 and 5, Item 158 (Notice that insulating film 158 provides a planar surface for disposition of bridges 154B and is disposed above a top portion of electrodes 154e and 152e of the touch control layer.)).
Regarding Claim 18, Lee discloses everything claimed as applied above (See Claim 17). In addition, Lee discloses “wherein the planarization layer is made of an organic material” (Figures 4 and 5, Item 158, and Paragraph [0072], Lines 5 – 9).
Regarding Claim 19, Lee discloses everything claimed as applied above (See Claim 16). In addition, Lee discloses “wherein the second electrically conductive layer is disposed on the first electrically conductive layer” (Figures 2, 4, and 5, Item 154b ‘second bridge’ (Notice that the electrically conductive layer that forms plural bridges 154b is disposed on the electrically conductive layer that forms plural first electrodes 154e and plural second electrodes 152e through at least contact holes 150.)).
Claim 20, Lee discloses everything claimed as applied above (See Claim 11). In addition, Lee discloses “wherein the touch-control layer is made of a low temperature resistant material” (Paragraph [0041], Lines 1 – 4 (Notice that first electrodes 154e, second electrodes 152e, and first bridges 152b of the touch control layer are made of ITO or IZO which both have the property of being resistant to low temperatures.)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Heo et al. (United States Patent Application Publication US 2018/0181240 A1), hereinafter referenced as Heo.
Regarding Claim 2, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “wherein touch display panel further comprises a protective layer disposed on the color filter layer” (Figures 4 and 5, Item 158 (Notice that insulating 
In a similar field of endeavor, Heo teaches a second substrate 112 made of glass disposed on top of protective overcoat layer 320 disposed on top of color filter layer 50 (Figure 9, Items 112 ‘second substrate’, 320 ‘overcoat layer’, 50 ‘color filter layer’, and Paragraph [0045], Lines 4 – 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “and a glass cover disposed on the protective layer” because one having ordinary skill in the art would want to seal insulating film 158 from an outer environment.
Regarding Claim 3, Lee and Heo, the combination of hereinafter referenced as LH, disclose/ teach everything claimed as applied above (See Claim 2). In addition, Lee discloses “wherein the protective layer is made of an organic insulating material” (Figures 4 and 5, Item 158, and Paragraph [0072], Lines 5 – 9).
Regarding Claim 12, LH disclose/ teach everything claimed as applied above (See Claim 11). In addition, Lee discloses “wherein touch display panel further comprises a protective layer disposed on the color filter layer” (Figures 4 and 5, Item 158 (Notice that insulating film 158 provides a protective layer disposed on color filter layer 192.)). Also, Lee fails to explicitly disclose “and a glass cover disposed on the protective layer”. However, Heo teaches a second substrate 112 made of glass disposed on top of protective overcoat layer 320 disposed on top of color filter layer 50 (Figure 9, Items 112 ‘second substrate’, 320 ‘overcoat layer’, 50 ‘color filter layer’, and Paragraph [0045], Lines 4 – 6).

Regarding Claim 13, LH disclose/ teach everything claimed as applied above (See Claim 12). In addition, Lee discloses “wherein the protective layer is made of an organic insulating material” (Figures 4 and 5, Item 158, and Paragraph [0072], Lines 5 – 9).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Heo, and further in view of Lee et al. (United States Patent Application Publication US 2018/0095566 A1), hereinafter referenced as Lee(II).
Regarding Claim 4, LH disclose/ teach everything claimed as applied above (See Claim 2). In addition, LH fail to disclose “wherein a process temperature of the protective layer is less than 90 degrees”.
In a similar field of endeavor, Lee(II) teaches where a protective buffer layer 166 is formed with a material at a low temperature of 100 degrees Celsius or less to prevent damage to the light emitting layer or stack 124 (Figure 4 and Paragraph [0066], Lines 1 – 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein a process temperature of the protective layer is less than 90 degrees” because one having ordinary skill in the art would want to prevent damage to a light emitting layer (Lee(II), Paragraph [0066], Line 1 – 5).
Claim 14, LH disclose/ teach everything claimed as applied above (See Claim 12). In addition, LH fail to disclose “wherein a process temperature of the protective layer is less than 90 degrees”.
In a similar field of endeavor, Lee(II) teaches where a protective buffer layer 166 is formed with a material at a low temperature of 100 degrees Celsius or less to prevent damage to the light emitting layer or stack 124 (Figure 4 and Paragraph [0066], Lines 1 – 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein a process temperature of the protective layer is less than 90 degrees” because one having ordinary skill in the art would want to prevent damage to a light emitting layer (Lee(II), Paragraph [0066], Line 1 – 5).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee(II).
Regarding Claim 5, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee fails to explicitly disclose “wherein process temperatures of the touch-control layer and the color filter layer are both less than 90 degrees”.
In a similar field of endeavor, Lee(II) teaches where the touch electrodes of a touch control layer are formed at a low temperature of about 100 degrees or less to protect the light emitting stack 124 (Figure 4 and Paragraph [0096], Lines 8 – 11) and color filter 192 is formed with a material at a low temperature of about 100 degrees or less to protect light emitting stack 124 (Figure 4 and Paragraph [0040], Lines 6 – 9).	

Regarding Claim 15, Lee discloses everything claimed as applied above (See Claim 11). In addition, Lee fails to explicitly disclose “wherein process temperatures of the touch-control layer and the color filter layer are both less than 90 degrees”.
In a similar field of endeavor, Lee(II) teaches where the touch electrodes of a touch control layer are formed at a low temperature of about 100 degrees or less to protect the light emitting stack 124 (Figure 4 and Paragraph [0096], Lines 8 – 11) and color filter 192 is formed with a material at a low temperature of about 100 degrees or less to protect light emitting stack 124 (Figure 4 and Paragraph [0040], Lines 6 – 9).	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein process temperatures of the touch-control layer and the color filter layer are both less than 90 degrees” because one having ordinary skill in the art would want to prevent damage to a light emitting layer (Lee(II), Paragraph [0096], Line 8 – 11 and Paragraph [0040}, Lines 6 - 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        October 21, 2021